DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/01/2022, No Claims have been cancelled, and Claims 1-12 and newly added Claims 13-16 are pending.

Response to Arguments
Applicant's arguments filed 07/02/2022 have been fully considered but they are not persuasive.
In other embodiments,, Braido teaches that the sensors are coupled to the luminal surface (the inside surface of the hollow chamber) (see Paragraph 0112, 0115, and 0123; see Figure 4C, 5C, and 8B).


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose at least two detectors are arranged to detect a voltage potential in the tissue of the heart or to transmit voltage pulses to the heart tissue.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A closing element” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido (PGPub 2016/0045165).
Regarding Claim 1, Braido teaches a closing device for an opening in the heart of a patient (Paragraph 0142-0143), the closing device comprising: 
a ring (2020) that can be fastened to the body tissue of the heart in a region of the opening (Paragraph 143), the ring (2020) having a ring opening (Figure 17E but also see Figure 18; and 
a closing element (2030) that can be inserted into the ring opening in order to close the ring opening (Figure 17E), wherein the closing element (2030) has at least one integrated sensor (Sen1; Figure 17E; Paragraph 0143).
In other embodiments, Braido teaches that the sensors are coupled to the luminal surface (the inside surface of the hollow chamber) (see Paragraph 0112, 0115, and 0123; see Figure 4C, 5C, and 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the sensors, as taught by Braido, for the advantage of avoiding interference between the sensors and portions of the native anatomy (see Paragraph 0123) and for the advantage of ensuring the proper sealing of between the abluminal (outside) surface of the stent/cuff and the native valve annulus (see Paragraph 0112).
Regarding Claim 2, Braido teaches the closing device according to claim 1, wherein at least one integrated sensor includes 2 integrated sensors (2100’ and 2200’ Figure 17G) configured to detect a time-dependent pressure (Paragraph 0144-0145).
Regarding Claim 3, Braido teaches the closing device according to claim 2, wherein the at least one integrated sensor includes at least one pressure sensor (2100’) configured to detect a pressure on a first outer side of the closing element (Figure 17G).
Regarding Claim 4, Braido teaches the closing device according to claim 1, wherein the at least one integrated sensor includes at least two sensors (2100’ and 2200’) configured to detect a voltage signal (Paragraph 0105).
Regarding Claim 5, Braido teaches the closing device according to claim 1, wherein the at least one integrated sensor includes at least two sensors (2100’ and 2200’) is connected to a control or monitoring device, directly or by means of a preprocessing device integrated into the closing device by means of a cable or a non-wired transmission device (Paragraph 0105).
Regarding Claim 6, Braido teaches the closing device according to claim 1, wherein the at least one integrated sensor includes at least two sensors (2100’ and 2200’) configured to connect to an energy storage element that is either implanted in the body of the patient or is provided outside the body of the patient (Paragraph 0108 and 0176).
Regarding Claim 7, Braido teaches the closing device according to claim 6, wherein the energy storage element is integrated into the closing element or into an implantable/implanted control or monitoring device or is implanted as a module in the body of the patient (Paragraph 0176-0177).
Regarding Claim 8, Braido teaches the closing device according to claim 7, wherein the energy storage element is designed and arranged such that it may be recharged by means of an induction device arranged outside of the body of the patient (Paragraph 0176).
Regarding Claim 11, Braido teaches the closing device according to claim 3, wherein the closing element has a second pressure sensor (2200’; Figure 17G) that detects a pressure on a second outer side (Figure 17G), the closing element being designed such that when the closing element is in the closing position, the first outer side faces the interior of the heart and the second outer side faces the exterior of the heart (Figure 17G, the valve is implanted in the left ventricle, then the interpretation of the first and second sensor can be switched such that the first sensor is 2200’ and the second sensor is 2100’).
Regarding Claim 13, Braido teaches the closing device according to claim 5, wherein the preprocessing device is integrated into the closing element (see Figure 24; Paragraph -175-0176).
Regarding Claim 14, Braido teaches the closing device according to claim 1, wherein the ring is formed by a suture ring (Paragraph 0143 discloses the sewing cuff which can be sutured).
Regarding Claim 15, Braido teaches the closing device according to claim 4, wherein a plurality of electrodes form cylindrical surface regions of the closing element (see Figure 4F and see Figure 14D, 18A, and 19C).
Regarding Claim 9, Braido teaches an implantable device having comprising: 
a closing device (2000) for an opening in the heart of a patient, the closing device including a ring (2020) and a closing element (2030) (Figure 17G), wherein the ring (2020) can be fastened to the body tissue of the heart in a region of the opening (Paragraph 0143), the ring has a ring opening (see Figure 18A for illustration of the opening), and the closing element (2030) can be inserted into the ring opening in order to close the ring opening (Figure 17G), wherein the closing element has at least one integrated sensor (2100’); and 
an energy storage element, a monitoring device, and/or a control device (Paragraph 0176).
Regarding Claim 10, Braido teaches a method for operating an implantable device (Paragraph 0173), the implantable device including a closing device (2000) for an opening in the heart of a patient, the closing device (2000) including a ring (2020) and a closing element (2030; Figure 17E), wherein the ring (2020) can be fastened to the body tissue of the heart in a region of the opening (Paragraph 0143), the ring has a ring opening (See Figure 18A for illustration), and the closing element (2030) can be inserted into the ring opening in order to close the ring opening (Figure 17E), wherein the closing element (2030) includes at least one pressure sensor (SEN1) implanted into the closing element, the method comprising: 
measuring, by the at least one pressure sensor, a pressure curve in a heart ventricle (Paragraph 0168-0171 and 0174); and 
determining an end diastolic filling pressure from the measured pressure curve (Paragraph 0169-0172).
Regarding Claim 12, Braido teaches the method of claim 10, wherein the heart ventricle is a left ventricle (Paragraph 0171).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771